Eishee, J.:
The prisoner having been put upon his trial for murder, in the circuit court of Jasper county, was convicted of the crime of manslaughter in the first degree; and from the judgment rendered upon that verdict, this writ of error has been prosecuted.
The indictment appears upon its face to have' been found in the county of Jones, and the venue changed to the county of Jasper. Nothing appears in the record to show that the indictment was ever returned into court. Nor does it appear that the record from Jones county is the record of the proceedings had upon said indictment.
Judgment reversed.